Citation Nr: 0425345	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active duty from February 20, 1952 to May 8, 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) from the timely appeal of a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York.  The RO denied entitlement to 
service connection for a left knee disability.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
designated by the veteran in order to assist him in 
substantiating his claim for VA compensation benefits. 

2.  The left knee disability existed prior to the veteran 
entering active service, and is not shown to have been 
aggravated by active service.


CONCLUSION OF LAW

The left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
because his left knee injury was aggravated while in service.

Development of the Claim
 
The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  
 
On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).
 
The RO notified the veteran of the information and evidence 
needed to substantiate his claim in November 2001 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  As an 
alternative, he could obtain the evidence and submit it to 
the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claims.  The veteran responded to the November 
2001 notice by stating that all of his current treatment for 
the left knee disorder was provided by the VA medical center 
(MC).
 
In the May 2003 statement of the case and the May 2004 
supplemental statement of the case, the RO informed the 
veteran of the regulatory requirements for establishing 
entitlement to service connection and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.
 
In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  
 
The RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC), but was 
informed by that facility that those records are presumed to 
have been destroyed by the fire at the facility in 1973.  The 
NPRC did, however, provide records from the Department of the 
Army's Office of the Surgeon General.  The RO also obtained 
the VA treatment records the veteran identified.  The Board 
notes that the veteran has reported receiving treatment for 
his left knee disability from a private physician in the 
1960s.  He also stated, however, that the physician providing 
that treatment is deceased, and that the records are no 
longer available.  
 
Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO did not provide the veteran a VA medical examination.  
His VA treatment records, however, document multiple physical 
examinations and an orthopedic evaluation in May 2002.  In 
light of the evidence documented in the VA treatment records, 
and the absence of any evidence documenting any complaints or 
clinical findings pertaining to the left knee for almost 
50 years following the veteran's separation from service, the 
Board finds that a medical examination is not necessary in 
order to make a decision on his claim.  See Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003) (VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim)
 
The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. §3.159(c) (2003).  

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service or during the presumptive period; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2003).  
This presumption only attaches where there has been an 
induction or enlistment examination in which the later 
complained of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.
 
If a preexisting disorder is "noted" on entering service, 
section 1153 applies and the veteran has the burden of 
showing an increase in disability.  If there was an increase 
in disability, the burden then shifts to the government to 
show that any increase was due to the natural progress of the 
disease.  Id. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.




Analysis

The veteran and his representative contend that the RO erred 
in finding that his left knee disability was not aggravated 
by service.

The veteran's entrance examination is not available for 
review, therefore the veteran is entitled to the presumption 
of soundness.  However, the evidence clearly and unmistakably 
shows his left knee disability existed prior to his time in 
service.  The RO obtained the veteran's SGO records, which 
indicate that he was hospitalized for 15 to 19 days in April 
1952 for the treatment of osteochondritis dissecans.  The SGO 
records also indicate that the left knee disability was 
determined to have pre-existed the veteran's entrance into 
service.  Additionally, the veteran admits that his left knee 
disability existed prior to his time in service.  

VA treatment records show the veteran presented to the VAMC 
in October 2001 seeking to establish primary care.  At that 
time he reported that he walks for exercise.  He denied 
having joint pain, stiffness, weakness or tenderness.  He had 
full strength and range of motion in his lower extremities.  
During an April 2002 visit he complained of left knee pain.  
He reported that he had dislocated his prior to service and 
was told that he had calcium deposits and a floating mass.  
He stated that he then entered service and was discharged due 
to aggravation of the knee.  He also stated that he has 
occasional episodes when he walks on uneven terrain where he 
feels his knee actually gives out or locks.  At that time 
there is extreme pain and swelling.  He presented to the 
clinic with no swelling, discomfort, or pain.  Physical 
examination was positive for tenderness just anterior to the 
left patella and crepitus.  He had full range of motion and 
no effusion.  In May 2002 he brought an x-ray to the 
orthopedic clinic, which showed a large body above the 
patella and possibly a smaller loose body in the joint.  The 
examiner noted that the veteran was walking without any 
serious pain and without giving way.  The veteran reported 
that his symptoms had been present since basic training 50 
years ago.  The examiner reviewed surgical options with the 
veteran, but noted that he had a coexisting degenerative 
arthritis that would not be improved with surgery.  

Since the SGO records state the veteran's left knee 
disability pre-existed service, and the veteran agreed that 
his left knee condition existing prior to his entry into 
service, the Board finds that the left knee disability pre-
existed his entrance into service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304 (2003).

The veteran is entitled to the presumption that the pre-
existing knee disability was aggravated during his time in 
service, if the evidence establishes an increase in 
disability during service.  The veteran's SGO records 
indicate he was hospitalized for 15 to 19 days in April 1952 
for the pre-existing knee disability.  The records do not 
reflect clinical evidence of an increase in the underlying 
pathology during service.  The fact that the left knee may 
have become symptomatic during service does not mean that 
there was an increase in the underlying left knee disability.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The 
veteran stated that after being discharged in 1952 he sought 
medical attention for his knee during the 1960s.  At best, 
eight years passed between the veteran's discharge and his 
first  medical visit for his left knee.  Following the 
treatment he received in the 1960s, he did not again seek 
treatment for the left knee disability until April 2002, 
nearly 50 years after he was separated from service.  At that 
time he was found to have loose bodies and degenerative 
arthritis of the left knee.  The absence of medical treatment 
for the left knee disability for so many years following 
service is clear and unmistakable evidence of the disorder 
not having been aggravated during service.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000).  Even now, the medical evidence shows no functional 
impairment of his left knee during the period from October 
2001 through November 2003.    

The veteran's assertions that the left knee disability was 
aggravated during service are not probative because he is not 
competent to provide evidence of such, in that such an 
assessment requires medical knowledge that he does not 
possess.  See Routen v. Brown, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 525 U.S. 962 (1998) (although the veteran 
is competent to provide evidence of observable 
symptomatology, his statement that a pre-existing disorder 
worsened in service is not probative because he is not 
competent to provide such evidence).  There is no medical 
evidence of record showing that the left knee disability was 
aggravated during or as a result of military service, or that 
the veteran has suffered permanent worsening of the pre-
existing abnormality as a result of military service.  For 
those reasons the Board finds that the probative evidence 
clearly and unmistakably demonstrates that the left knee 
disability was not aggravated during service. 

In summary, the evidence clearly and unmistakably shows that 
the left knee disability pre-existed the veteran's entrance 
on active duty.  The evidence also clearly and unmistakably 
indicates that the disability was not aggravated by service. 
For these reasons the Board finds that the left knee 
disability existed prior to the veteran entering service, the 
disability was not aggravated during service and the 
presumption of sound condition on entering service has been 
successfully rebutted.  The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a left knee 
disability.


ORDER

The claim of entitlement to service connection for a left 
knee disability is denied.


	                        
____________________________________________
	KATHY A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



